244 F.2d 78
GLENS FALLS INSURANCE COMPANY and The American Insurance Company of Newark, New Jersey, Appellants,v.Cameron VESTAL and Mabel A. Vestal, Appellees.
No. 7395.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1957.
Decided May 3, 1957.

L. P. McLendon, Jr., and Hubert Humphrey, Jr., Greensboro, N. C. (Brooks, McLendon, Brim & Holderness, Greensboro, N. C., on brief), for appellants.
William L. Thorp, Rocky Mount, N. C. (Thorp & Thorp, Rocky Mount, N. C., on brief), for appellees.
Before PARKER, Chief Judge, SOBELOFF, Circuit Judge, and WILLIAMS, District Judge.
PER CURIAM.


1
This is an appeal from judgments for plaintiffs on insurance policies issued by defendants and covering a house of plaintiffs which was damaged during the course of hurricane "Hazel" on October 15, 1954. The policies covered loss caused by "windstorm" but excluded loss caused by water "whether driven by wind or not". The question in the case is whether the damage to plaintiffs' house was caused by wind alone or by tidal waters driven by the wind. The case was heard without a jury by the District Judge, who, after intimating a decision in favor of the plaintiffs, reopened the case on motion of defendants and heard additional testimony but adhered to his original opinion. Vestal v. Glens Falls Insurance Co., 146 F. Supp. 494. No questions of law are presented by the appeal. The only questions in the case are pure questions of fact. The District Judge saw and heard the witnesses, and there is nothing in the record which would justify us in holding that his findings of fact are clearly erroneous.


2
Affirmed.